DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 8, 17, and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Cai (U.S. Patent Application Publication # 2017/0064592 A1) teaches “When the PDCP layer receives a data unit (referred to as a Service Data Unit, SDU) to be transmitted, the SDU is placed in a PDCP buffer, and a discard timer associated with the SDU is started.”(Paragraph [0032]), in view of R2-1700226 (“Concatenation at PDCP”, 17-19 January 2017) teaches PLCP Concatenation. (Fig.2; Section 2.1, pages 2-3), and Zhang et al. (U.S. Patent Application Publication # 2020/0305225 A1) teach “the 5G eNB 525 may receive one or more PCLC SDUs from an application layer of the 5G eNB. The PCLC SDUs may be received at the 5G eNB 525 for transmission to the UE 102, in some embodiments. The PCLC SDUs may be or may include IP packets,” (Fig(s).13-14; Paragraph [0129]), fail to disclose: “wherein the plurality of SDUs concatenated into the single PDU in the SDAP layer belong to a same data radio bearer (DRB).”Also, the examiner submits that the above limitations are not taken alone but are viewed in view of 
Claims 3-4 and 7 are also allowed by virtue of their dependency on claim 1.
Regarding claim 8, the best prior art found during the examination of the present, Cai (U.S. Patent Application Publication # 2017/0064592 A1) teaches “When the PDCP layer receives a data unit (referred to as a Service Data Unit, SDU) to be transmitted, the SDU is placed in a PDCP buffer, and a discard timer associated with the SDU is started.”(Paragraph [0032]), in view of R2-1700226 (“Concatenation at PDCP”, 17-19 January 2017) teaches PLCP Concatenation. (Fig.2; Section 2.1, pages 2-3), and Zhang et al. (U.S. Patent Application Publication # 2020/0305225 A1) teach “the 5G eNB 525 may receive one or more PCLC SDUs from an application layer of the 5G eNB. The PCLC SDUs may be received at the 5G eNB 525 for transmission to the UE 102, in some embodiments. The PCLC SDUs may be or may include IP packets,” (Fig(s).13-14; Paragraph [0129]), fail to disclose: “wherein when the plurality of SDUs comprise framing information, an SDAP header of the single PDU concatenated at the SDAP layer does not include the framing information, and 
wherein when the plurality of SDUs do not comprise framing information, the SDAP header of the single PDU concatenated at the SDAP layer includes the framing information.
, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 9-11 are also allowed by virtue of their dependency on claim 8.
Regarding claim 17, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent Application Publication # 2020/0305225 A1) teach “the 5G eNB 525 may receive one or more PCLC SDUs from an application layer of the 5G eNB. The PCLC SDUs may be received at the 5G eNB 525 for transmission to the UE 102, in some embodiments. The PCLC SDUs may be or may include IP packets,” (Fig(s).13-14; Paragraph [0129]), in view of R2-1700226 (“Concatenation at PDCP”, 17-19 January 2017) teaches PLCP Concatenation. (Fig.2; Section 2.1, pages 2-3), and Cai (U.S. Patent Application Publication # 2017/0064592 A1) teaches “When the PDCP layer receives a data unit (referred to as a Service Data Unit, SDU) to be transmitted, the SDU is placed in a PDCP buffer, and a discard timer associated with the SDU is started.”(Paragraph [0032]), fail to disclose: “concatenate a plurality of IP packets into a single protocol data unit (PDU) above a packet data convergence protocol (PDCP) layer in a service data adaptation protocol (SDAP) layer if the IP concatenation is enabled at the base station and the UE.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 18-22 are also allowed by virtue of their dependency on claim 17.
Regarding claim 23, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent Application Publication # 2020/0305225 A1) teach “the 5G eNB 525 may receive one or more PCLC SDUs from an application layer of the 5G eNB. The PCLC SDUs may be received at the 5G eNB 525 for transmission to the UE 102, in some embodiments. The PCLC SDUs may be or may include IP packets,” (Fig(s).13-14; Paragraph [0129]), in view of R2-1700226 (“Concatenation at PDCP”, 17-19 January 2017) teaches PLCP Concatenation. (Fig.2; Section 2.1, pages 2-3), and Cai (U.S. Patent Application Publication # 2017/0064592 A1) teaches “When the PDCP layer receives a data unit (referred to as a Service Data Unit, SDU) to be transmitted, the SDU is placed in a PDCP buffer, and a discard timer associated with the SDU is started.”(Paragraph [0032]), fail to disclose: “concatenate a plurality of IP packets into a single protocol data unit (PDU) above the PDCP layer in a service data adaptation protocol (SDAP) layer if the IP concatenation is enabled at the base station and the UE.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 24-25 are also allowed by virtue of their dependency on claim 23.


Conclusion
3.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
December 18, 2021